DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 10/27/21, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application. Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, 11, 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-26, 28-29, and 38 of copending Application No. 16/936,121 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method comprising:
(a)    providing a plurality of primed nucleic acid molecules;

(c)    detecting said binding complex; and thereby identifying a sequence of said primed nucleic acid molecule. They both claim wherein said plurality of nucleic acid molecules is coupled to an interior surface of a flow cell and wherein said interior surface of said flow cell comprises one or more hydrophilic polymer layers.  They both claim that the method step b) and c) can be performed in less than 60 minutes.
With regards to claims 8-9, the reference application discloses that the one or more hydrophilic polymer layers can comprise PEG or can comprise branched polymer (see para. [0130]).
With regards to claims 11, 25-26, the reference application discloses “The disclosed low non-specific binding supports and associated nucleic acid hybridization and amplification methods may be used for the analysis of nucleic acid molecules derived from any of a variety of different cell, tissue, or sample types known to those of skill in the art. Nucleic acids may be extracted from any of a variety of different cell, organ, or tissue types (e.g., white blood cells, red blood cells, platelets, epithelial cells, endothelial cells, neurons, glial cells, astrocytes, fibroblasts, skeletal muscle cells, smooth muscle cells, gametes, or cells from the heart, lungs, brain, liver, kidney, spleen, pancreas, thymus, bladder, stomach, colon, or small intestine). Nucleic acids may be extracted from normal or healthy cells. Alternately or in combination, acids are extracted cancerous cells, or from pathogenic cells that are infecting a host” (see para. [0143]).
With regards to claims 27-28, the reference application discloses “The sequencing system may include an imaging module, i.e., one or more light sources, one or more optical components, and one or more image sensors for imaging and detection of binding of the disclosed nucleic acid binding compositions to target nucleic acid molecules tethered to a solid support or the interior of a flow cell. The disclosed compositions, reagents, and methods may be used for any of a variety of nucleic acid sequencing and analysis applications. Examples include, but are not limited to, DNA sequencing, RNA sequencing, whole genome sequencing, targeted sequencing, exome sequencing, genotyping, and the like” (see para. [0064]).
With regards to claim 29, the reference application discloses “406 may also include a step of washing or removing the dissociated particle-nucleotide conjugate and/or polymerase. After the extension, steps 404, 405, and 406 can be repeated in multiple cycles to determine the sequences of the target nucleic acid” (see para. [0069] and Figure 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 11, 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-11, 18 of U.S. Patent No. 10,768,173. Although the claims at issue are not identical, they are not patentably distinct from each other because because they both claim a method comprising:

(b)    contacting said plurality of primed nucleic acid molecules with a plurality of different type of detectable polymer-nucleotide conjugate to form a binding complex between a nucleotide moiety of said detectable polymer-nucleotide conjugate and a nucleotide of a primed nucleic acid molecule of said plurality of primed nucleic acid molecules;
(c)    detecting said binding complex; and thereby identifying a sequence of said primed nucleic acid molecule. The US Patent further claims the polymer-nucleotide conjugate does not comprise a blocked nucleotide moiety.
With regards to claim 11, the patent discloses:
“The disclosed low non-specific binding supports and associated nucleic acid hybridization and amplification methods may be used for the analysis of nucleic acid molecules derived from any of a variety of different cell, tissue, or sample types known to those of skill in the art”.(Col. 40, lines 32-36)
“Nucleic acid extraction from cells or other biological samples may be performed using any of a number of techniques known to those of skill in the art. For example, a typical DNA extraction procedure comprises (i) collection of the cell sample or tissue sample from which DNA is to be extracted, (ii) disruption of cell membranes (i.e., cell lysis) to release DNA and other cytoplasmic components, (iii) treatment of the lysed sample with a concentrated salt solution to precipitate proteins, lipids, and RNA, followed by centrifugation to separate out the precipitated proteins, lipids, and RNA, and (iv) purification of DNA from the supernatant to remove detergents, proteins, salts, or other reagents used during the cell membrane lysis step”.(Col. 41, lines 4-16).

“Nucleic acids may be extracted from normal or healthy cells. Alternately or in combination, acids are extracted from diseased cells, such as cancerous cells”. (Col. 40, lines 52-55).
With regards to claims 27-28, the patent discloses:
“The sequencing system may include an imaging module, i.e., one or more light sources, one or more optical components, and one or more image sensors for imaging and detection of binding of the disclosed nucleic acid binding compositions to target nucleic acid molecules tethered to a solid support or the interior of a flow cell. The disclosed compositions, reagents, and methods may be used for any of a variety of nucleic acid sequencing and analysis applications. Examples include, but are not limited to, DNA sequencing, RNA sequencing, whole genome sequencing, targeted sequencing, exome sequencing, genotyping, and the like”. (Col. 18, lines 35-46).
With regards to claims 29, the patent discloses:
“406 may also include a step of washing or removing the dissociated particle-nucleotide conjugate and/or polymerase. After the extension, steps 404, 405, and 406 can be repeated in multiple cycles to determine the sequences of the target nucleic acid. (Col. 20, lines 3-7 and Figure 4)”.
The rejection are maintained. Applicants did not provide terminal disclaimers. 
6.	Claims 1, 5-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-11, 13-17 and 31, 33-41 of copending Application No. 17/144,945 (reference application). Although the claims at they both claim a method comprising forming a binding complex within a permeabilized cell or a tissue comprising a plurality of nucleic acid molecules comprising target nucleic acid sequence, a plurality of nucleic acid molecules with a detectable nucleotide conjugate under conditions suitable to form a binding complex between at least two nucleotide moiety moieties of said detectable polymer-nucleotide conjugate and at least one nucleotide of each of at least two of said target nucleic acid sequence of said plurality of nucleic acid molecules (see claims 10-11 of reference application); detecting said binding complex; and identifying said target nucleic acid sequence. The method comprises wherein said conjugate comprises a common core. The method also comprises washing the cell or tissue to remove detectable nucleotide conjugate. The method comprises identification of the target with accuracy of base-calling that is characterized by a Q-score. The method comprises determining a spatial location of said target within the cell or tissue. The method comprises wherein the cell is immobilized to a surface of a flow cell comprising hydrophilic polymer layer (PEG) wherein one or more hydrophilic polymer layers comprises a branched polymer, and wherein the surface has a water contact angle of less than or equal to 45 degrees. The method comprises wherein an image of the interior surface exhibits a contrast-to-noise ratio (CNR) measured by (a) contacting said interior surface with a fluorescently labeled nucleotide molecule comprising a nucleic acid sequence that is complementary to at least a portion of a capture oligonucleotide immobilized to said interior surface; and (b) following (a), imaging said interior surface using an inverted microscope and a camera .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	17 November 2021